DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2005/0119711).
Regarding claim 1, Cho discloses a medical device system comprising: sensing circuitry configured to sense a cardiac signal that varies as a function of a cardiac cycle of a patient (e.g. ¶¶ 33); and processing circuitry configured to: determine a series of consecutive cardiac cycle length metric values based on the sensed cardiac signal (e.g. ¶¶ 14, 52-53 – where consecutive cycles are detected); identify a plurality of pairs of the cardiac cycle length metrics (e.g. ¶¶ 52 – where when the length is beyond a predetermined threshold, the cycle counter increases), each of the pairs of cardiac cycle length metrics separated by an integer 'n' of the cardiac cycle length metrics (i.e. where the examiner notes that this is necessarily either 1 or more and would naturally be based on the time between the measured lengths of the cardiac cycles); determine a distribution of the pairs of cardiac cycle length metrics based on values of the cardiac cycle length metrics for each of the pairs (e.g. Fig. 6A/B); and detect a sleep apnea episode of the patient based on one or more characteristics of the distribution (e.g. ¶¶ 53, 57, etc; Fig 7 # 420/425 - where detecting sleep apnea is based on the validated cardiac cycles in a normal or apnea zone).
Regarding claim 10, Cho teaches a method of detecting sleep apnea by a medical device system, the method comprising: sensing, by sensing circuitry of the medical device system, a cardiac signal that varies as a function of a cardiac cycle of a patient (e.g. ¶¶ 33); determining, by processing circuitry of the medical device system, a series of consecutive cardiac cycle length metric values based on the sensed cardiac signal (e.g. ¶¶ 14, 52-53 – where consecutive cycles are detected); identifying, by the processing circuitry, a plurality of pairs of the cardiac cycle length metrics (e.g. ¶¶ 52 – where when the length is beyond a predetermined threshold, the cycle counter increases), each of the pairs of cardiac cycle length metrics separated by an integer 'n' of the cardiac cycle length metrics (i.e. where the examiner notes that this is necessarily either 1 or more and would naturally be based on the time between the measured lengths of the cardiac cycles); determining, by the processing circuitry, a distribution of the pairs of cardiac cycle length metrics based on values of the cardiac cycle length metrics for each of the pairs (e.g. Fig. 6A/B); and detecting, by the processing circuitry, a sleep apnea episode of the patient based on one or more characteristics of the distribution (e.g. ¶¶ 53, 57, etc; Fig 7 # 420/425 - where detecting sleep apnea is based on the validated cardiac cycles in a normal or apnea zone).
Regarding claim 19, Cho discloses a non-transitory computer-readable storage medium encoded with instructions that, when executed, cause processing circuitry of a medical device system to: sense a cardiac signal that varies as a function of a cardiac cycle of a patient (e.g. ¶¶ 33); determine a series of consecutive cardiac cycle length metric values based on the sensed cardiac signal (e.g. ¶¶ 14, 52-53 – where consecutive cycles are detected); identify a plurality of pairs of the cardiac cycle length metrics (e.g. ¶¶ 52 – where when the length is beyond a predetermined threshold, the cycle counter increases), each of the pairs of cardiac cycle length metrics separated by an integer 'n' of the cardiac cycle length metrics (i.e. where the examiner notes that this is necessarily either 1 or more and would naturally be based on the time between the measured lengths of the cardiac cycles); determine a distribution of the pairs of cardiac cycle length metrics based on values of the cardiac cycle length metrics for each of the pairs (e.g. Fig. 6A/B); and detect a sleep apnea episode of the patient based on one or more characteristics of the distribution (e.g. ¶¶ 53, 57, etc; Fig 7 # 420/425 - where detecting sleep apnea is based on the validated cardiac cycles in a normal or apnea zone).
Regarding claim 2 and 11, Cho discloses each cardiac cycle length metric value of the series of consecutive cardiac cycle length metric values comprises a value of one of a series of consecutive cardiac cycle lengths (e.g. ¶¶ 14 – “predetermined minimum number of consecutive cycles”).
Regarding claim 3 and 12, Cho discloses each cardiac cycle length metric value of the series of consecutive cardiac cycle length metric values comprises a difference between values of two consecutive cardiac cycle lengths of a series of consecutive cardiac cycle lengths (e.g. ¶¶ 67-70, 92, etc). 
Regarding claim 4 and 13, Cho discloses the processing circuitry is configured to: determine dispersion information of the distribution; and detect the sleep apnea episode based on the determined dispersion information (e.g. ¶¶ 72 – different zones are used to detect the sleep apnea episode). 
Regarding claim 5-6 and 14-15, Cho discloses the processing circuitry is configured to detect the sleep apnea episode based on the dispersion information indicating a degree of dispersion above a threshold level of dispersion wherein the degree of dispersion comprises a degree of dispersion of the plurality of pairs from a unity line (e.g. ¶¶ 62-64 – where a dynamic threshold calculation may adjust the degree of dispersion).
Regarding claim 7 and 16, Cho discloses the processing circuitry is configured to detect the sleep apnea episode based on one or more clustering characteristics associated with the distribution (e.g. ¶¶ 74-75 – the predefined zones are set based on clustering characteristics).
Regarding claim 8 and 17, Cho discloses the processing circuitry is configured to: compare the clustering characteristics to a threshold; and detect the sleep apnea condition based on the comparison (e.g. ¶¶ 75 – where total number of cycles falling within the predefined categories to be the clustering characteristics to a threshold).
Regarding claim 18, Cho discloses determining one or more bins using the plurality of pairs of the cardiac cycle length metrics; and determining a number of pairs in each bin of the one or more bins (e.g. ¶¶ 75 – “histogram bin”).
Regarding claim 9, Cho discloses an implantable medical device (IMD) comprising: a housing configured for subcutaneous implantation, wherein the housing houses the sensing circuitry; and a plurality of electrodes coupled to the housing and to the sensing circuitry, wherein the sensing circuitry is configured to sense the cardiac signal via one or more electrodes of the plurality of electrodes (e.g. ¶¶ 10-13).
Regarding claim 20, Cho discloses the IMD comprises the processing circuitry within the housing (e.g. ¶¶ 10-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792